Citation Nr: 0524090	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  01-05 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for severed ulnar 
digital nerve, right ring finger, free flexor grafts to the 
right middle, ring, and little fingers, with neuropathy ulnar 
digital nerve, right little finger, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from May 1969 to November 
1971.

This matter comes before the Board of Veterans' appeals 
(Board) on appeal from a November 2000 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

The veteran's right hand disability does not manifest 
involvement or limitation of function of the right thumb, and 
service connection for the right index finger is currently in 
effect.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for severed 
ulnar digital nerve, right ring finger, free flexor grafts to 
the right middle, ring, and little fingers, with neuropathy 
ulnar digital nerve, right little finger have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5222 (prior to and after August 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits.  VA has a duty under the VCAA to notify a claimant 
of the information and evidence needed to substantiate a 
claim.  Collectively, the multiple RO decisions issued in 
connection with the appeal have noted the evidence considered 
and the pertinent laws and regulations.  In addition, letters 
sent to the veteran, including one dated in April 2004, 
specifically noted the veteran of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to the benefit sought and whether the appellant 
or VA bore the burden of producing or obtaining that evidence 
or information.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA letters of record essentially satisfied 
the notice requirements by: (1) Informing the appellant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informing the appellant about 
the information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

While the entire VCAA notice in this case was not provided to 
the veteran prior to the initial AOJ adjudication, notice was 
provided by the AOJ prior to the transfer and certification 
of the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of the claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini v. Principi, 
18 Vet. App. 112 (2004), to decide the appeal at this time 
would not be prejudicial to the claimant.

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
veteran's service and VA medical records are associated with 
the claims.  In addition, VA examinations have been conducted 
for the purpose of assessing the severity of the veteran's 
service-connected disability.  The veteran has not made VA 
aware of any additional evidence that needs to be obtained in 
order to fairly decide the appeal.  Therefore, the Board 
finds that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  In 
short, the record is complete and the matter is ready for 
appellate review.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity, and 
each disability is assigned a separate diagnostic code.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Service medical records reveal that in March 1970 the veteran 
sustained a laceration of the middle, ring, and little 
fingers of his right dominant hand.

In September 1989 the RO granted service connection for the 
veteran's right hand disability and assigned a rating of 20 
percent, effective May 1989.  Under Diagnostic Code 5222, a 
higher evaluation of 30 percent is assigned for favorable 
ankylosis of the index finger and two other fingers (not 
including the thumb).
The regulations pertinent to rating disability from 
limitation of motion or ankylosis affecting the hand or 
fingers were revised effective August 26, 2002.  Under the 
revised regulations, Diagnostic Code 5222 (three digits of 
one hand, favorable ankylosis) for the major hand, a 30 
percent rating is warranted for index, middle and ring 
fingers; index, middle and little fingers; or index, ring and 
little fingers.

A review of the evidence, including statements submitted form 
from the veteran and his son, reveals that the veteran's 
right hand disability does not meet the schedular criteria 
for a rating in excess of 20 percent.  Both the prior and 
revised criteria require involvement of the index finger.  
The Board observes, however, that the evidence of record does 
not appear to reveal involvement of the right index finger or 
right thumb.

Even if the Board were to interpret the November 2004 VA 
examination as showing involvement of the right index finger 
(a finding not contained in the other examinations of 
record), the Board notes that in March 2005 the RO granted 
service connection for the right index finger and assigned a 
10 percent rating.  As such, considering the right index 
finger as part and parcel of the service-connected right hand 
disability would essentially violate the rule against 
pyramiding (the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14).  The 
Board here notes that the veteran has not expressed 
disagreement with the 10 percent rating assigned for his 
right index finger.

The veteran described no flare-ups, and gross weakness or 
incoordination was not shown on the November 2004 VA 
examination (although the veteran and his son did indicate 
that the veteran had right hand pain and difficulties in 
their July 2004 statements).  The Board here notes that a 
November 2002 VA neurology examiner indicated that the 
veteran had "no definable neurologic impairment" related to 
his service injury.  As such, even considering the provisions 
of DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. §§ 
4.40 and 4.45, a higher rating under these provisions than 
those already assigned are not for application.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit a more favorable determination.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision, the Board has considered the 
history of the veteran's right hand disability, as well as 
the current clinical manifestations and the effect these 
disabilities may have on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2.  In the Board's opinion, the veteran's 
right hand disability is not manifested to a degree to 
warrant a higher schedular evaluation under the Schedule for 
Rating Disabilities.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  The Board is cognizant of the fact 
that the veteran's right hand disability has caused 
difficulties in his employment as an apartment manager.  In 
this regard, the Board finds that there has been no showing 
by the veteran that his right hand disability, alone, has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.


ORDER

A rating in excess of 20 percent for severed ulnar digital 
nerve, right ring finger, free flexor grafts to the right 
middle, ring, and little fingers, with neuropathy ulnar 
digital nerve, right little finger is denied.




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


